Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Please see “Informational Notice to Applicant” submitted on 11/01/19. It appears the applicant responded to the previous notice on 10/28/2019, however, the missing parts does not appear to be present in the file and further action is needed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of gathering data from multiple sensor types and determining if there is an object of interest in each of the gathered data from the multiple sensors. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “microcontroller” in the claim taken individually or in combination is not sufficient 
In the present case, claims 1, 17, and 19 is directed to the abstract idea of gathering data and then determining if there is an object of interest present in the data. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-3, 7, 11-16, 18, and 20  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Claims 4-6 and 8-10 are not rejected due to the use of the machine learning network and the neural network to process the acquired image data.
< Remainder of Page Left Intentionally Blank >

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 19 and 20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue. It is noted, there is no rejection for claiming a “program per se” due to the fact the computer program product comprises the computer readable storage medium which has the program embodied within it.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1]
Claim 1: An object detector, comprising:
a camera aligned to capture and output an optical image of a field of view; [D1, [0074]] D1 teaches the utilization of a camera as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle

an infrared sensor aligned to capture and output an infrared image of the field of view; [D1, [0074]] D1 teaches the utilization of an infrared camera as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle

a microphone for detecting sounds in the field of view and outputting a signal reflecting a detected sound; [D1, [0074]] D1 teaches the utilization of a microphone as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle

a motion sensor for detecting movement within the field of view and outputting a signal reflecting a detection of movement; and [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle

a microcontroller coupled to the motion sensor, the camera, the infrared sensor, and the microphone that is programmed to determine whether there is a predetermined object in the field of view based upon the optical image, the infrared image, and the signal reflecting the detected sound. [D1, [0074-0075]] D1 teaches the one or more sensors can be configured to generate and/or store data including the sensor data associated with one or more objects that are proximate to the vehicle. For example, within range or a field of view of the one or more sensors. The one or more objects, for example, can include buildings, roads, road markings, road signs, traffic lights, foliage, pedestrians, vehicles, cyclists, and/or other objects. The sensor data can be indicative of locations associated with the one or more objects within the surrounding environment of the vehicle at one or more times.

[D1, [0174-0175]] D1 teaches the in some implementations, the computing system can be included in an autonomous vehicle. In other implementations, the computing system is not located on-board a vehicle and can be located in another location. The computing system includes one or more processors and a memory. The one or more processors can include any suitable processing device such as a microcontroller. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiment of D1, wherein the camera, infrared, microphone, and motion sensors are utilized together in determination of an object of interest within the proximity of the vehicle,  with the embodiment of D1, wherein the implementation of the device can be done in various configuration of either on a vehicle or in another location by use of a microprocessor to utilize the noted camera, infrared, microphone, and motion sensors to determine the presence of the object of interest. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the different configuration provided by the embodiments/implementations of D1.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The object detector of claim 1, wherein the microcontroller is programmed to detect whether the predetermined object is in motion based on the motion sensor. [D1, [0074]] D1 teaches the utilization of the motion sensors as the one or more sensors. The sensor acquires image data associated with one or more objects that are proximate to the vehicle. Examiner recommends to clarify the claim on scenarios with respect to object motion as the prior art does in fact detect an object is in motion.

Claim 15: The object detector of claim 1, wherein the microcontroller is programmed to make a final determination whether the predetermined object is in the field of view based on consideration of a first preliminary determination whether the predetermined object is in the field of view that is based upon the visible range image, consideration of a second preliminary determination whether the predetermined object is in the field of view that is based upon the infrared image, and a third preliminary determination whether the predetermined object is in the field of view based upon the signal reflecting the detected sound. Claim 15 is rejected for similar reasons as to those described in claim 1. Claim 15 recites the determination of an object being in the field of view dependent upon the determination of an object being present in the field of view. The claim does not specify the determination of the steps being taken together or separately in a specific order. The combination provides the ability of each of the sensing types to be utilized together and at least providing the determination by analyzing all the sensor data at once. It is noted, turning the calculation to be in a specific order with respect to the acquired data is not believed to be an inventive step.

Claim 16: The object detector of claim 15, wherein the microcontroller is programmed to make the final determination using a fusion algorithm that considers the first preliminary determination, the second preliminary determination, and the third preliminary determination. Claim 15 is rejected for similar reasons as to those described in claim 1 wherein a determination is made with respect to the presences of the object. [D1, [0096]] Further D2 teaches sensor data fusion in tracking.

Claim 17: A method of detecting an objecting, comprising the steps of: providing a camera aligned to capture and output an optical image of a field of view, an infrared sensor aligned to capture and output an infrared image of the field of view, a microphone for detecting sounds in the field of view and outputting a signal reflecting a detected sound, and a motion sensor for detecting movement within the field of view and outputting a signal reflecting a detection of movement; and using a microcontroller coupled to the motion sensor, the camera, the infrared sensor, and the microphone to determine whether there is a predetermined object in the field of view based upon the optical image, the infrared image, and the signal reflecting the detected sound. Claim 17 is rejected for similar reasons as to those described in claim 1.

Claim 18: The method of claim 17, wherein the step of using the microcontroller to make a determination whether the predetermined object is in the field of view comprises the steps of making a first preliminary determination whether the predetermined object is in the field of view that is based upon the visible range image, making a second preliminary determination whether the predetermined object is in the field of view that is based upon the infrared image, making a third preliminary determination whether the predetermined object is in the field of view based Claim 18 is rejected for similar reasons as to those described in claim 15 and 16. 

Claim 19: A computer program product for detecting an object, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: receive an optical image from a camera aligned to capture images of a field of view; receive an infrared image from an infrared sensor aligned to capture infrared images of the field of view; receive a signal reflecting a detected sound from a microphone positioned to detect sounds in the field of view; receive a signal reflecting a detection of movement from a motion sensor positioned to detect movement within the field of view; and make a determination whether there is a predetermined object in the field of view based upon the optical image, the infrared image, and the signal reflecting the detected sound. Claim 19 is rejected for similar reasons as to those described in claim 1.

Claim 20: The computer program product of claim 19, wherein the program instructions executable by the computing device cause the computing device to make a determination whether there is a predetermined object in the field of view based upon the optical image, the infrared image, and the signal reflecting the detected sound by making a first preliminary determination whether the predetermined object is in the field of view that is based upon the visible range image, making a second preliminary determination whether the predetermined object is in the field of view that is based upon the infrared image, making a third preliminary Claim 18 is rejected for similar reasons as to those described in claim 15 and 16.
< Remainder of Page Left Intentionally Blank >
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1], as described in claim 1, further in view of D2 [US 2013/0279750 A1].
Claim 3: The object detector of claim 2, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using edge subtraction to identify a foreground object in a visible range camera image. Claim 3 is rejected for similar reasons as to those described in claim 1. [D2, [0066]] Further, D2 teaches, at this step, the operation of "edge subtraction" is performed, according to an image of the object is formed. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, as described in claim 1, with the teachings of D2, wherein the use of edge subtraction to identify the object of interest in the image data. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the processing technique of D2 in which the processing determines the object of interest by edge subtraction. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3. 

Claim 4: The object detector of claim 3, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using a modified machine learning network to identify a foreground object in visible range camera images. [D1, [0021]] D1 teaches the machine learned model utilized in the association of the one or more objects for object detection and object tracking.

Claim 5: The object detector of claim 4, wherein the microcontroller is programmed to identify multiple foreground objects in a visible range camera image. [D1, [0005 and Claim 1]] D1 teaches the determination of one or more objects.

Claim 6: The object detector of claim 5, wherein the microcontroller is programmed to count the multiple foreground objects identified in a visible range camera image. [D1, [0005, 0137 and Claim 1]] D1 teaches the determination of one or more objects. D1 teaches the counting of the objects detected and objects being tracked.
< Remainder of Page Left Intentionally Blank >
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1], as described in claim 3, further in view of D6 [US 2018/0204317 A1].
Claim 7: The object detector of claim 3, wherein the visible range camera image has a resolution of 50 by 50 pixels or less. [D6, [0030]] D6 teaches the camera image has a resolution being 50 by 50 pixels. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 3, with the teachings of D6, wherein D6 provides the constraint of the resolution being a 50 by 50 pixel image data. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to utilize the resolution constraint of D6 in which the additional limitation of the resolution constraint is merely a configuration option known to be available to an operator. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7. 
< Remainder of Page Left Intentionally Blank >
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D2 [US 2013/0279750 A1], as described in claim 3, further in view of D5 [US 2017/0286830 A1].
Claim 8: The object detector of claim 3, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using an embedded binarized neural network to process a thermal image. [D5, [0096]] D5 teaches the use of a trained neural network which could be optionally binarized in order to reduce the computational complexity to processed the acquired image. This would aid in the reduction of the computational power needed with respect to the previously acquired thermal image data. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 3, with the teachings of D5, in which the analysis of the data to determine the object in the data is done by the binarized neural network. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to processing techniques of D5 in which a neural network is utilized to process the specific acquired image data. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8. 

Claim 9: The object detector of claim 8, wherein the microcontroller is programmed to identify whether there are multiple predetermined objects in the field of view using an embedded binarized neural network to process a thermal image. Claim 9 is rejected for similar reasons as to those described in claim 5 and 8, wherein multiple objects are detected and the use of the binarized neural network to process the acquired data.

Claim 10: The object detector of claim 9, wherein the microcontroller is programmed to count the multiple foreground objects identified in the thermal image. [D1, [0005, 0025 and Claim 1]] D1 teaches the determination of one or more objects and the use of thermal sensors.
< Remainder of Page Left Intentionally Blank >
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1], as described in claim 1, further in view of D3 [US 2017/0186291 A1].
Claim 11: The object detector of claim 1, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view based on the signal reflecting the detected sound. Claim 11 is rejected for similar reasons as to those described in claim 1, wherein the acquired data is within the field of view. Claim 11 does not explicitly teach the determination of the object based upon the detected sound, however, the limitations are taught as follows: [D3, [0048]] D3 teaches the sound utilized to determine the object of interest. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, as described in claim 1, with the teachings of D3, wherein the sound information is used to detect the object of interest. One skilled in the art would have been motivated to modify D1 in this manner in order to analyze the acquired data by the microphone with the processing of D3 in which the object is determined. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11. 


Claim 12: The object detector of claim 11, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by comparing an amount of energy in the signal reflecting the detected sound against a threshold. [D3, [0048]] D3 teaches a sound generating object must satisfy a sound energy threshold to be identified as an object of interest or a sound object. 

Claim 13: The object detector of claim 12, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view by extracting at least one feature from the signal reflecting the detected sound if the amount of energy in the signal exceeds the threshold. [D3, [0053]] D3 teaches when a pixel satisfies a sound energy threshold, above a level, the space it corresponds to may be identified in the acoustic image as an approximate location for a sound object.
< Remainder of Page Left Intentionally Blank >

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0333232 A1] in view of D3 [US 2017/0186291 A1], as described in claim 11, further in view of D4 [US 2013/0272548 A1].
Claim 14: The object detector of claim 13, wherein the microcontroller is programmed to determine whether there is a predetermined object in the field of view using mel frequency cepstral coefficients. [D4, [0065]] D3 teaches the acoustic features such as mel-frequency cepstral coefficients (MFCCs) as used in audio recognition to improve object recognition. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D3, as described in claim 11, with the teachings of D4, wherein the processing is done by use of the MFCCs in which the audio data is analyzed with the MFCCs to determine the object in the field of view. One skilled in the art would have been motivated to modify D1 in view of D3 in this manner in order to use the MFCCs to further analyze the data and determine the objects in the field of view. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14. 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661